                                                                                                                                                 6/22/20 6:59PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RWDY, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2640 Youree Drive, Suite 200
                                  Shreveport, LA 71104
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Caddo                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.rwdyinc.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                    20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 1 of 12
                                                                                                                                                     6/22/20 6:59PM

Debtor    RWDY, Inc.                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5416

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 2 of 12
                                                                                                                                                         6/22/20 6:59PM

Debtor   RWDY, Inc.                                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                    20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 3 of 12
                                                                                                                                                     6/22/20 6:59PM

Debtor    RWDY, Inc.                                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Brian T. Owen                                                        Brian T. Owen
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Robert W. Raley                                                       Date June 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert W. Raley
                                 Printed name

                                 Robert W. Raley, Esq.
                                 Firm name

                                 290 Benton Spur Road
                                 Bossier City, LA 71111
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     318-747-2230                  Email address      rwr@robertraleylaw.com

                                 #11082 LA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 4 of 12
                                                                                                                                                                          6/22/20 6:59PM




 Fill in this information to identify the case:
 Debtor name RWDY, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                LOUISIANA SHREVEPORT
                                                DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AXA Equitible Life                                              401 (K) Plan                                                                                               $2,711.69
 Insurance
 1290 Avenue of the
 Americas
 14th Floor
 BDO                                                                                                                                                                    $418,939.00
 1100 Peachtree
 Street NE
 Suite 700
 Atlanta, GA 30309
 Blue Cross Blue                                                                                                                                                          $18,213.04
 Shield of Texas
 PO Box 650615
 Dallas, TX 75265
 Chase Bank                                                      PPP Loan                                                                                               $447,900.00
 3033 Youree Drive
 Shreveport, LA
 71104
 Colorado                                                                                                                                                                     $393.00
 Department of
 Revenue
 PO Box 17087
 Denver, CO 80217
 EIBL                                                                                                                                                                   $149,900.00
 409 3rd Street S.W.
 Suite 6050
 Washington, DC
 20416
 EIN CAP, INC.                                                                          Disputed                                                                      $1,195,784.33
 160 Pearl Street
 5th Floor
 New York, NY 10005
 Fox Capital Group,                                                                     Disputed                                                                        $485,875.34
 Inc.
 300 E. 56th Street
 Suite 6 J
 New York, NY 10021

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 5 of 12
                                                                                                                                                                          6/22/20 6:59PM




 Debtor    RWDY, Inc.                                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                                                                                                                           $1,465.38
 Service
 Ogden, UT 84201
 Louisiana                                                                                                                                                                    $393.00
 Department of
 Revenue
 POB 201
 Baton Rouge, LA
 70821
 McDermott, Will &                                                                                                                                                        $28,504.41
 Emery
 PO Box 6043
 Chicago, IL 60680
 Mr Advance                                                                             Disputed                                                                        $296,332.62
 35-12 19th Avenue
 Suite 3W
 Astoria, NY 11105
 New Mexico Sales                                                                                                                                                         $23,794.58
 Tax
 1200 S St. Francies
 Drive
 Santa Fe, NM 87504
 Oklahoma Tax                                                                                                                                                                 $720.00
 Commission
 2501 North Lincoln
 Blvd.
 Oklahoma City, OK
 73194
 Queen Funding                                                                          Disputed                                                                      $1,609,000.00
 101 Chase Avenue
 Suite 208
 Lakewood, NJ 08701
 Tailored Fund Cap                                                                      Disputed                                                                      $2,635,842.50
 LLC
 1967 Wehrle Drive
 Suite 1 #086
 Buffalo, NY 14221
 Texas Workforce                                                                                                                                                            $2,012.64
 Commission
 12455 Beechnut
 Houston, TX 77072
 Tiger Capital Group                                                                    Disputed                                                                      $6,644,625.00
 99 Park Avenue
 New York, NY 10016
 Vernon                                                                                 Disputed                                                                      $3,133,702.69
 99 Washington
 Avenue
 Suite 1008
 Albany, NY 12260




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 6 of 12
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       AXA Equitible Life Insurance
                       1290 Avenue of the Americas
                       14th Floor



                       BDO
                       1100 Peachtree Street NE
                       Suite 700
                       Atlanta, GA 30309



                       Blue Cross Blue Shield of Texas
                       PO Box 650615
                       Dallas, TX 75265



                       Bossier Federal Credit Union
                       PO Box 5635
                       Bossier City, LA 71171



                       Brian T. Owen
                       2640 Youree Drive
                       Suite 200
                       Shreveport, LA 71104



                       Brian T. Owen, Inc.
                       2640 Youree Drive
                       Suite 200
                       Shreveport, LA 71104



                       Caddo Parish Sheriff's Office
                       505 Travis Street, 7th Floor
                       Shreveport, LA 71101



                       Chase Bank
                       3033 Youree Drive
                       Shreveport, LA 71104



                       Colorado Department of Revenue
                       PO Box 17087
                       Denver, CO 80217



    20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 7 of 12
                   Completion Tech, LLC
                   DBA Completion Tech
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024



                   EIBL
                   409 3rd Street S.W.
                   Suite 6050
                   Washington, DC 20416



                   EIN   CAP, INC.
                   160   Pearl Street
                   5th   Floor
                   New   York, NY 10005



                   Fox Capital Group, Inc.
                   300 E. 56th Street
                   Suite 6 J
                   New York, NY 10021



                   Internal Revenue Service
                   Ogden, UT 84201




                   Internal Revenue Service
                   Centralized Insolvency Operation
                   PO Box 7346
                   Philadelphia, PA 19101



                   Lawlerq Benton, LLC
                   231 Cattail Trail
                   Benton, LA 71006



                   Louisiana Department of Revenue
                   POB 201
                   Baton Rouge, LA 70821




20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 8 of 12
                   McDermott, Will & Emery
                   PO Box 6043
                   Chicago, IL 60680



                   Mr Advance
                   35-12 19th Avenue
                   Suite 3W
                   Astoria, NY 11105



                   Multi-Well, LLC
                   DBA Multi-Well
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024



                   New Mexico Sales Tax
                   1200 S St. Francies Drive
                   Santa Fe, NM 87504



                   Oklahoma Tax Commission
                   2501 North Lincoln Blvd.
                   Oklahoma City, OK 73194



                   Owen Silvio Holdings, LLC
                   1053 East Rochel Drive
                   Shreveport, LA 71115



                   Pusher, LLC
                   DBA Pusher
                   7804 Pebble Creek Drive
                   Georgetown, TX 78628



                   Queen Funding
                   101 Chase Avenue
                   Suite 208
                   Lakewood, NJ 08701




20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 9 of 12
                   Rackback Services, LLC
                   DBA Rackback Services
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024



                   Seacoast Business Funding
                   c/o Ullman & Ullman, P.A.
                   7700 West Camino Real
                   Suite 401
                   Boca Raton, FL 33433



                   Spud Systems, LLC
                   DBA Spud Systems
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024



                   Tailored Fund Cap LLC
                   1967 Wehrle Drive
                   Suite 1 #086
                   Buffalo, NY 14221



                   Texas Workforce Commission
                   12455 Beechnut
                   Houston, TX 77072



                   Tiger Capital Group
                   99 Park Avenue
                   New York, NY 10016



                   Tripping LLC
                   DBA Tripping
                   7804 Pebble Creek Drive
                   Georgetown, TX 78628



                   Vernon
                   99 Washington Avenue
                   Suite 1008
                   Albany, NY 12260



20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 10 of 12
                   Wizards Trucking, LLC
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024



                   Zipper Completion, LLC
                   DBA Zipper Completion
                   950 Echo Lane
                   Suite 200
                   Houston, TX 77024




20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 11 of 12
                                                                                                                                    6/22/20 6:59PM




                                                               United States Bankruptcy Court
                                                     Western District of Louisiana Shreveport Division
 In re      RWDY, Inc.                                                                            Case No.
                                                                                Debtor(s)         Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 22, 2020                                           /s/ Brian T. Owen
                                                                     Brian T. Owen/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



               20-10616 - #1 File 06/22/20 Enter 06/22/20 19:40:03 Main Document Pg 12 of 12
